Per Curiam:
This cause was decided on the authority of Smith v. Johnston, 1 Penns. Rep. 471, which has since been overruled by Wilkins v. Vashbinder, 7 Watts 379, the report of which was not published in time to be known at the trial. The existence of the lease can not take the case out of the rule finally established; for the growing crop, having been reserved by the lessor, passed by his conveyance of the reversion as if no lease had been given. The title to the property in question was, therefore, in the plaintiff.
Judgment reversed, and a -venire de novo awarded.